Citation Nr: 0508580	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for dizziness/vertigo.

8.  Entitlement to service connection for a respiratory 
disorder.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had over 24 years of active 
service when he retired in September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a Board videoconference 
hearing in January 2005.  

At the January 2005 Board hearing, the veteran raised the 
issues of service connection for hearing loss, an ear 
drum/tympanic membrane injury, and hypertension.  These 
matters are referred to the RO for appropriate action.  

The issues of service connection for sinusitis, irritable 
bowel syndrome, a bilateral knee disorder, headaches, a low 
back disorder, vertigo/dizziness, and a respiratory disorder, 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


FINDING OF FACT

At the time of his January 2005 hearing before the 
undersigned Veterans Law Judge, the veteran through his 
testimony, indicated that he no longer wished to pursue the 
issue of entitlement to service connection for peptic ulcer 
disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of service connection 
for peptic ulcer disease, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant, through testimony at his 
January 2005 hearing before the undersigned Law Judge, 
withdrew his appeal as to the issue of entitlement to service 
connection for peptic ulcer disease.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.




ORDER

The appeal, as to the issue of entitlement to service 
connection for peptic ulcer disease, is dismissed.


REMAND

With regard to the veteran's claim of service connection for 
sinusitis, the Board notes that he was diagnosed as having 
sinusitis on numerous occasions while in service.  While the 
Board notes that sinus x-rays performed in June 1997, as part 
of a VA examination, revealed normal sinuses, the veteran has 
been diagnosed as having sinusitis on several occasions since 
the VA examination.  The veteran also testified as to having 
had continuous problems with his sinuses since service.  
Based upon the inservice findings, the findings of sinusitis 
subsequent to the June 1997 VA examination, and the testimony 
of the veteran, the Board is of the opinion that the veteran 
should be afforded an additional VA examination to determine 
the nature and etiology of any current sinus disorder and 
whether it is related to service.  

With regard to the veteran's claim of service connection for 
irritable bowel syndrome, the Board notes that the veteran 
was seen on numerous occasions in service with complaints of 
gastrointestinal problems.  The Board further observes that 
at the time of a May 1997 VA examination, the veteran was 
diagnosed as having pyrosis with epigastric pain associated 
with nausea and vomiting, recurrent, etiology undetermined, 
and irritable bowel syndrome.  At his January 2005 hearing, 
the veteran testified that he continued to have 
gastrointestinal problems and that a rectal examination and 
colonoscopy were going to be performed in the near future.  
Based upon the inservice findings, the findings at the time 
of the May 1997 VA examination, and the testimony of the 
veteran, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current gastrointestinal disorder, including 
irritable bowel syndrome, and whether it is related to 
service.  

With regard to the veteran's claim of service connection for 
a bilateral knee disorder, the Board notes that the veteran 
was seen with complaints of left and right knee pain on 
several occasions during service, including a left knee 
injury in July 1976 and a diagnosis of overuse syndrome in 
October 1994.  The Board further observes that at the time of 
his May 1997 VA examination, the veteran was diagnosed as 
having chronic patellar tendonitis involving both knees.  At 
his January 2005 hearing, the veteran testified that the pain 
persisted in his knees, with the left knee being worse.  
Based upon the inservice findings, the findings at the time 
of the May 1997 VA examination, and the testimony of the 
veteran, the Board is of the opinion that the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current knee disorder and whether it is 
related to service.

With regard to the veteran's claim of service connection for 
headaches, the Board notes that the veteran was seen with 
complaints of headaches on several occasions during service.  
At the time of his May 1997 VA examination, the veteran was 
diagnosed as having muscle tension headaches.  At the time of 
his January 2005 hearing, the veteran stated that headaches 
had consistently occurred since his period of service.  He 
noted that the headaches were independent of his sinus 
problems.  Based upon the inservice findings, the findings at 
the time of the May 1997 VA examination, and the testimony of 
the veteran, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any current headache disorder and whether it 
is related to service.

With regard to the veteran's claim of service connection for 
dizziness, the Board notes that the veteran was seen with 
complaints of dizziness/vertigo on several occasions during 
service, including complaints of vertigo and dizziness in 
August and October 1994.  At the time of a May 1997 VA 
examination, the veteran was diagnosed as having chronic 
labyrinthitis and vertigo, secondary to chronic 
labyrinthitis.  Treatment records received subsequent to 
service also contain diagnoses of vertigo.  At his January 
2005 hearing, the veteran indicated that he continued to have 
vertigo.  Based upon the inservice findings, the findings at 
the time of the May 1997 VA examination, current outpatient 
treatment records noting vertigo, and the veteran's 
testimony, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any current vertigo and whether it is related 
to service.

With regard to the veteran's request for service connection 
for a low back disorder, the Board notes that he was seen 
with complaints of low back pain on several occasions during 
service.  At the time of the veteran's May 1997 VA orthopedic 
examination, the examiner rendered a diagnosis of chronic 
lumbosacral strain with Grade II spondylolisthesis of L5 on 
S1, with bilateral spondylolysis suspected, associated with 
mild levoscoliosis of the lumbar spine.  The Board notes that 
outpatient treatment records reveal that the veteran 
continues to have low back problems.  The veteran testified 
that his back problems began in service and have continued to 
the present time.  Based upon the inservice findings, the 
results of the May 1997 VA examination, current outpatient 
treatment records noting low back problems, and the testimony 
of the veteran, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any current low back disorder and whether it 
is related to service.

With regard to the veteran's claim for a respiratory 
condition, the Board notes that the veteran was seen with 
numerous complaints and diagnoses of upper respiratory 
infections in service.  To date, the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of any current respiratory disorder.  Based upon the 
inservice findings and the testimony of the veteran, the 
Board is of the opinion that the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current respiratory disorder and whether it is related to 
service.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current sinus 
disorder.  All necessary tests and 
studies should be performed, including X-
ray studies, and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current sinus 
disorder is related to the veteran's 
period of service.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
gastrointestinal disorder, including 
irritable bowel syndrome.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current gastrointestinal 
disorder, including irritable bowel 
syndrome is related to the veteran's 
period of service.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current knee 
disorder.  All necessary tests and 
studies should be performed, including X-
ray studies, and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current knee 
disorder is related to the veteran's 
period of service. 

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
headache disorder.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current headache disorder is 
related to the veteran's period of 
service.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
dizziness/vertigo.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current dizziness/vertigo is 
related to the veteran's period of 
service.  

6.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current low 
back disorder.  All necessary tests and 
studies should be performed, including X-
ray studies, and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disorder is related to the veteran's 
period of service.  

7.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
respiratory disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current respiratory disorder is 
related to the veteran's period of 
service.  

8.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


